Citation Nr: 1400930	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-37 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD) secondary to agent orange exposure, and if so, whether the benefit should be granted.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a skin disorder of the feet, and if so, whether the benefit should be granted.

3.  Entitlement to service connection for sleep apnea as secondary to a respiratory disorder or Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in June 2013.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The Board has recharacterized the claim of entitlement to service connection for a skin disorder of the feet to more broadly reflect the evidence of record and the Veteran's lay assertions.  

The issues of entitlement to service connection for a respiratory disorder secondary to Agent Orange exposure, a skin condition of the feet and sleep apnea secondary to a respiratory disorder or Agent Orange exposure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT

1.  Evidence associated with the claims file since the last final denial of service connection for COPD in March 1999 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.  

2.  The evidence received since the last final denial of service connection for a skin rash of the feet in the March 1999 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1999 rating decision in relation to the Veteran's claim for entitlement to service connection for COPD secondary to Agent Orange exposure is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Evidence received since the March 1999 rating decision in relation to the Veteran's claim for entitlement to service connection for a skin rash of the feet is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b) (2013), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim.  In light of the Board's reopening and remanding of the claims, any deficiency regarding notice or development is harmless error at this time.

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429  (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Entitlement to service connection for COPD and a skin rash of the feet was originally denied in March 1999.  Evidence at the time of the March 1999 rating decisions included the Veteran's service treatment records (STRs).  The RO essentially found that the evidence did not show that the Veteran's problems arose on active duty or shortly after.  The Veteran did not appeal the denial and the decision became final. 

The Veteran filed a new claim of service connection for a respiratory condition secondary to Agent Orange exposure and a skin disorder of the feet in February 2009.  Evidence received since the March 1999 rating decision consists of private treatment records and statements from the Veteran.  

The Board finds the Veteran has submitted new and material evidence regarding his claim for a respiratory disorder.  The RO in March 1999 essentially determined there was no link between the Veteran's current condition and service.  The significant new evidence includes statements from the Veteran's private physician.  In March 2009, the physician indicated that the Veteran was being treated for asthma and chronic obstructive pulmonary disease (COPD) and a formal pulmonary evaluation had been advised to explore the possibility of an Agent Orange exposure related disease.  The physician wrote a formal letter dated May 2013 further detailing the need to test the Veteran due to exposure to Agent Orange.  The Board finds the statements by the private physician relates to previously unestablished elements of entitlement to service connection-namely, it supports the Veteran's current respiratory disorder may be clinically attributed to his active duty.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection of a respiratory disorder.  

The Board further finds the Veteran has also submitted new and material evidence regarding his claim for a skin disorder of the feet.  In essence, the RO in 1999 determined that the evidence did not show that the Veteran's condition was incurred in-service.  The RO further noted the private treatment records did not support a finding of a chronic foot condition.  

The Veteran's lay testimony supports that the Veteran may have a current skin condition of the feet which began in service and has continued since.  During the Veteran's videoconference hearing in June 2013, the Veteran testified he had a foot problem that has moved up his leg.  The Veteran reported that his doctor described his skin condition as ulcers.  He further detailed he had to wear a special compression sock to contain the ulcers.  The Veteran described that what looked like warts or boils began on the heels of his feet and grow out.  The Veteran testified he was first treated for a foot problem in August 1969, during active duty.  The Veteran explained he had trouble with his heels hurting at times during the 1970s.  Discoloration in his feet began in 1989 and has continued to escalate.   In 2005 boils of his feet began.  Doctors have not been able to provide him an opinion as to a diagnosis.  In an April 2009 Agent Orange registry examination the Veteran reported having stasis changes in his feet but no recurrent or unusual skin rashes.     

The Board notes the newly submitted private treatment records address ulcers, edema and cellulitis on the Veteran's leg, not his feet.  The record indicates the Veteran had been instructed to wear compression socks in regard to chronic stasis dermatitis on his leg.  See June 2009 Concentra medical centers record.  

The testimony of the Veteran's symptoms of a skin condition on his feet relates to a previously unestablished fact of a current disorder.  The Board finds that this lay testimony constitutes new and material evidence as to the previously denied issue on appeal, as such evidence was not of record prior to the last final denial of the Veteran's claim in March 1999, and relates to unestablished facts pertaining to a current symptoms of a disorder of the feet.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a respiratory disorder, to include COPD, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for a skin condition of the feet is reopened; the appeal is granted to this extent only.


REMAND

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McClendon, 20 Vet. App. at 83.  

The Veteran asserts he has a respiratory disorder caused by exposure to Agent Orange.  The Veteran's private physician's statement indicates the Veteran's current condition may be related to Agent Orange exposure.  On remand, the RO should schedule the Veteran for appropriate VA examination including an opinion to address the questions regarding the nature and etiology of his claimed respiratory disorder. 

The Veteran also essentially contends he has a current skin condition of the feet that began in-service and has continued since.  The Veteran has competently reported ongoing and current symptoms of foot discoloration and ulcers.  Given the foregoing, the Board finds that a VA examination for the Veteran's claimed current skin condition of the feet is warranted.  

The Veteran also asserts that sleep apnea has been caused by his respiratory disorder or alternatively as secondary to Agent Orange exposure.  The Board finds that the evidence of record meets the low threshold delineated in McLendon, for when a VA examination is warranted.  Thus, the Veteran should be scheduled for a VA examination to diagnose him with any sleep apnea condition related to service on a direct basis and if, and only if, the Veteran is diagnosed as having a respiratory disorder related to active duty, as secondary to a respiratory disorder.  

Accordingly, the case is REMANDED for the following action:

1.  After completing any further development deemed necessary, schedule the Veteran for an examination(s) with an appropriate examiner(s) to evaluate the nature and etiology of any respiratory disorder, skin condition of the feet and sleep apnea.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination should note review of the file.

(a)  With respect to any currently present respiratory disorder, to include COPD, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such disability was caused by or etiologically related to active duty, including Agent Orange exposure.  

(b)  With respect to any current skin disorder of the feet, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such had its onset in service or is caused by or etiologically related to active duty, including Agent Orange exposure.

(c)  With respect to sleep apnea, that examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such is caused by or etiologically related to active duty, including Agent Orange exposure.  If any only if, the Veteran's is diagnosed with having a respiratory disorder attributable to his active duty, the examiner should also provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any current sleep apnea was caused or has been permanently aggravated by that respiratory disorder.

	A complete rationale for all opinions should be expressed.

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


